In an action to set aside an alleged fraudulent transfer made by the individual defendant to the New York State Employees’ Retirement System, plaintiff appeals from an order granting the motion of the Retirement System to dismiss the complaint on the ground that the court has not jurisdiction of the person of the moving defendant nor of the subject of the action. The motion was granted because the moving defendant is a State agency and may not be sued in the Supreme Court. Order unanimously affirmed, without costs. No opinion. Present — • Nolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ.